UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7607



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


AARON THOMAS, a/k/a Kenny Murphy,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-94-169; CA-00-409)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Thomas, Appellant Pro Se. Miller Allison Bushong, III,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aaron Thomas seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.      We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).           This appeal period is

“mandatory and jurisdictional.”        Browder v. Dir. Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

June 28, 2000.   The notice of appeal was filed on August 14, 2003.*

Because Thomas failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the   appeal.    We   deny   Thomas’   motion   for   a   certificate   of

appealability as moot, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the


      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                 - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -